                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


Hardeway                                   Case No. 6:18-cv-01620

Versus                                     Judge Robert J. Summerhays

Javonie Colonagosta et al                  Magistrate Judge Carol B. Whitehurst


                     REPORT AND RECOMMENDATION

      Before the Court, on referral from the district judge, is a Motion To Dismiss

filed by Defendant, James P. Doherty, Jr. (“Judge Doherty”) [Rec. Doc. 12] and a

Memorandum in Opposition filed by pro se Plaintiff, Joshua Francis Hardeway

[Rec. Doc. 16].

      Hardeway filed this action under 28 U.S.C. § 1331 and 28 U.S.C. § 1343 (3)

contending that his “federally protected rights are being violated” by Judge Doherty

and three (3) other named defendants. The only allegation against Judge Doherty is

that a process server served Plaintiff with a Notice of Judgment executed by Judge

Doherty. He contends Judge Doherty was “acting in an administrative capacity and

practicing law from the bench.” It is undisputed that Judge Doherty is a State District

Judge of the Twenty-seventh Judicial District Court, St. Landry Parish, State of

Louisiana.
      Judicial officers are entitled to absolute immunity from claims arising out of

acts performed in the exercise of their judicial functions. Boyd v. Biggers, 31 F.3d

279, 284 (5th Cir. 1994. “A judge is absolutely immune from liability for his judicial

acts even if his exercise of authority is flawed by the commission of grave procedural

errors.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). “[J]udicial immunity is an

immunity from suit, not just from ultimate assessment of damages.” Mireles v.

Waco, 502 U.S. 9, 11 (1991). Plaintiff’s claim against Judge Doherty arises

exclusively from the execution of a judicial function and should thus be dismissed.

      Accordingly, IT IS RECOMMENDED that the Motion To Dismiss filed by

Defendant, James P. Doherty, Jr [Rec. Doc. 12] be GRANTED and Plaintiff,

Joshua Francis Hardeway’s, claim against him be DISMISSED WITH

PREJUDICE.

      Under the provisions of 28 U.S.C. § 636(b)(1)(c) and Fed.R.Civ.P. 72(b),

parties aggrieved by this Report and Recommendation have 14 calendar days from

service of this Report and Recommendation to file specific, written objections with

the Clerk of Court. A party may respond to another party’s objections within 14 days

after being served with a copy thereof. No other briefs (such as supplemental

objections, reply briefs, etc.) may be filed. Providing a courtesy copy of the objection

to the undersigned is neither required nor encouraged. Timely objections will be

considered by the District Judge before a final ruling.

                                           2
      Failure to file written objections to the proposed findings, conclusions, and

recommendations contained in this Report and Recommendation within 14 days

from the date of its service, or within the time frame authorized by Fed.R.Civ.P.

6(b), shall bar an aggrieved party from attacking either the factual findings or the

legal conclusions accepted by the District Judge, except upon grounds of plain error.

      THUS DONE AND SIGNED this 22nd day of August, 2019, in Lafayette,

Louisiana.




                                         3
